Citation Nr: 0814127	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  00-16 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant's discharge from service under other 
than honorable conditions bars eligibility for Department of 
Veterans Affairs (VA) benefits, to include entitlement to 
service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel





INTRODUCTION

The appellant served on active duty from October 1974 to May 
1975.  Service department records reveal that he received a 
discharge under other than honorable conditions.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 1999 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
determined that the appellant's character of discharge 
constituted a bar to VA benefits.  The RO issued a notice of 
the decision in February 1999, and the appellant timely filed 
a Notice of Disagreement (NOD) in May 1999.  Subsequently, in 
April 2000 the RO provided a Statement of the Case (SOC), and 
thereafter, in June 2000, the appellant timely filed a 
substantive appeal.

The appellant did not request a Board hearing on this matter.  
In October 2002 and again in January 2004, the Board remanded 
the case for additional development, to include obtaining the 
appellant's service records from the National Personnel 
Records Center (NPRC) and other appropriate records 
depositories.  Thereafter, in June 2004 the Appeals 
Management Center (AMC)/RO provided a Supplemental Statement 
of the Case (SSOC).  Again before the Board in December 2004, 
it remanded the case, directing the AMC/RO to comply with the 
prior, January 2004 Remand directive pursuant to Stegall v. 
West, 11 Vet. App. 268, 271 (1998), to include providing 
complete Veterans Claims Assistance Act (VCAA) notice, 
contacting appropriate records depositories in an attempt to 
obtain all available service records, and readjudicate the 
claim.  The AMC/RO supplied another SSOC in December 2007.

Additionally, the veteran submitted a request to advance his 
case on the Board's docket pursuant to 38 C.F.R. § 20.900(c), 
which the Board has granted.

The Board finds that the AMC/RO complied with the Board's 
Remand directives, and therefore the Board may proceed with 
its review of the appeal.  See Stegall, 11 Vet. App. at 271 
(noting Board's duty to "insure [the RO's] compliance" with 
the terms of its remand orders).
The issue of entitlement to service connection for a 
psychiatric disorder, to include as due to an alleged in-
service personal assault, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.	The appellant was discharged from active service in May 
1975, under other than honorable conditions.

2.	Service records pertaining to the circumstances of the 
appellant's discharge from service are not in the claims; 
the RO informed the appellant that his claims file as it 
existed as of May 1997 had been lost or destroyed.

3.	The available service records and evidence of record do 
not demonstrate a pattern of willful and persistent 
misconduct, but rather show no more than minor offenses 
during the course of active duty; the preponderance of the 
evidence is against a finding that the appellant accepted 
an undesirable discharge to avoid trial by court-martial.  


CONCLUSION OF LAW

The character of the appellant's discharge from service is 
not a bar to VA benefits.  38 U.S.C.A. § 5303 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.12 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim. 

In the instant case, the Board has rendered a decision in 
favor of the appellant, finding that his character of 
discharge does not act as a bar to VA benefits, and 
therefore, a further discussion of the VCAA duties is 
unnecessary at this time.  


II. Law & Regulations 
"In order to qualify for VA benefits, a claimant must 
demonstrate that he, she, or the party upon whose service the 
claimant predicates the claim [had the status of] a 
'veteran.'"  Struck v. Brown, 9 Vet. App. 145, 152 (1996) 
(quoting Cropper v. Brown, 4 Vet. App. 450, 452 (1994)) 
(internal quotation marks omitted).  Pursuant to 38 U.S.C.A. 
§ 101(2) and 38 C.F.R. § 3.1(d), a "veteran" is a person 
who served in the active military, naval or air service and 
who was discharged or released under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d); 
Parlor v. Nicholson, 21 Vet. App. 325, 328-29 (2007).  A 
claimant "seeking to establish veteran status must do so by 
a preponderance of the evidence, and the benefit of the doubt 
doctrine is not applicable to that determination of status."  
Struck, supra, at 152; accord Stringham v. Brown, 8 Vet. App. 
445, 449 (1995) (noting that "[t]he burden is on the 
appellant to show such status [as a veteran] by a 
preponderance of the evidence").       

38 C.F.R. § 3.12 establishes that "[i]f the former service 
member did not die in service, pension, compensation, or 
dependency and indemnity compensation is not payable unless 
the period of service on which the claim is based was 
terminated by discharge or release under conditions other 
than dishonorable (38 U.S.C. 101(2)).  A discharge under 
honorable conditions is binding on the Department of Veterans 
Affairs as to character of discharge."  38 C.F.R. § 3.12(a); 
see also 38 U.S.C.A. § 5303 (enumerating certain bars to 
veterans benefits).  

In addition, according to 38 C.F.R. § 3.12(d), a discharge or 
release because of one of the following offenses will be 
considered to have been issued under "dishonorable" 
conditions, which thus bars eligibility for VA benefits: (1) 
Acceptance of an undesirable discharge to escape trial by 
general court-martial; (2) Mutiny or spying; (3) An offense 
involving moral turpitude. This includes, generally, 
conviction of a felony; (4) Willful and persistent 
misconduct. This includes a discharge under other than 
honorable conditions, if it is determined that it was issued 
because of willful and persistent misconduct. A discharge 
because of a minor offense will not, however, be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious; (5) Homosexual acts 
involving aggravating circumstances or other factors 
affecting the performance of duty.  38 C.F.R. § 3.12(d) 
(emphasis added); accord Stringham v. Brown, 8 Vet. App. 445, 
448 (1995); see Struck, 9 Vet. App. at 152 (service discharge 
under other than honorable conditions "issued because of 
willful and persistent misconduct . . . is a bar to VA 
benefits"); Winter v. Principi, 4 Vet. App. 29, 32 (1993) 
(noting that any other than honorable discharge "will bar 
the receipt of benefits by the veteran if it is determined 
that the [other than honorable] discharge was based upon 
willful and persistent misconduct").  An unauthorized 
absence "is the type of offense 'that would interfere with 
[an] appellant's military duties, indeed preclude their 
performance, and thus could not constitute a minor offense."  
Struck, supra, at 152-53; Stringham, supra, at 448.  

In addition, both the governing statute (38 U.S.C.A. § 5303) 
and the implementing regulation expressly provide that "if 
it is established to the satisfaction of the Secretary that, 
at the time of the commission of an offense leading to a 
person's court-martial, discharge, or resignation, that 
person was insane, such person shall not be precluded from 
benefits under laws administered by the Secretary based upon 
the period of service from which such person was separated."  
38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b); accord Struck, 9 
Vet. App. at 153-54 (discussing insanity defense to 38 
U.S.C.A. § 5303 bar to benefits); Stringham, 8 Vet. App. at 
448 (noting the insanity exception and stating that "both 
the acts leading to discharge and the insanity must occur 
simultaneously").     


III. Analysis 

a. Factual Background
The appellant's DA Form 2-1 indicates that he exhibited a 
lack of motivation during training, manifested by self-
imposed withdrawal.  

The record contains two versions of the appellant's DD Form 
214.  They both reflect that he served for six months and 
twenty-one days from October 1974 to May 1975, that he 
received a discharge under other than honorable conditions, 
and received an Undesirable Discharge Certificate, DD Form 
258A.  They also indicate that the appellant had no lost 
time.  One version of the DD 214 cites to Chapter 10, Army 
Regulation (AR) 635-200 SPD KFS, which sets forth the 
provisions for discharge for the good of the service, as the 
authority and reason for the appellant's discharge as well as 
AR 601-210, Tables 2-3, 2-4 and 2-5, while the other version 
provides no authority and reason for discharge, but simply 
remarks that the appellant had engaged in conduct triable by 
court-martial.    

An RO letter to the appellant dated December 1997 indicates 
that his claims file as it had existed as of May 1997 had 
been lost or destroyed.  

In his April 1998 statement, the appellant conveyed that he 
experienced depression with a personality disorder during his 
active service.  He indicated that during basic training he 
had asked for treatment, but that none was provided.  He 
admitted that he began drinking and went absent without 
official leave (AWOL) for five days, after which time he 
"knew this was not the answer and I reported in."  He 
described that the five-day AWOL led to his discharge, and 
also stated that "[w]hile I was waiting form my final 
discharge, I was given the option that if I waited a couple 
more weeks, I would be given a[n] Honorable Discharge and 
sent home, but something happened.  One night while I was 
sleeping in the barracks, another active duty soldier came up 
to by rack/bed and began doing oral sex over me.  Since I was 
asleep, I did not know what was going on and awoke to find 
him over me."  The appellant additionally recounted another 
experience that occurred the following day, where he found a 
service-member in the restroom attempting to commit suicide.         

In February 1999, the Department of the Army, Board for 
Correction of Military Records issued a Memorandum of 
Consideration, which denied the appellant's application to 
correct his military records due to the expiration of 
applicable statute of limitations relating to such 
application. 

In a September 2002 statement, the appellant acknowledged 
that he "was five days late showing up at my next 
assignment.  I was on leave and ran out of money to get back 
on time.  I was not court martialed and the evidence does not 
show an AW[]OL offense of 180 days or more."  He conveyed 
his impression that this constituted "one minor isolated 
offense which would [have] only been a small fine to pay with 
no jail time or a discharge.  I was not gone long enough to 
be AW[]OL."  The appellant further described how his 
admitted alcohol use during service did not constitute 
willful misconduct, and he stated that he must have been 
insane at the time of his separation.  He also affirmed that 
he had not told anyone of the sexual assault during service 
out of fear, grief and shame, and indicated that "[i]f I'd 
been able to tell what happened . . . at the Administrative 
hearing, instead of following what my attorney told me to 
day, the U.S. Army might have been or shown more of a 
conciliatory, humane standard of decency to me."   

Also in September 2002, the appellant's accredited 
representative submitted a Brief wherein he claimed that the 
veteran was insane at the time of his under-aged drinking and 
drug use during active service.  See September 2002 Brief at 
2.    

As reflected in September 2002, November 2002, February 2003, 
August 2003, October 2003, May 2005, June 2005, July 2005, 
August 2005 and July 2007 statements, the appellant 
reiterated that he had not gone AWOL for a consecutive period 
of 180 days, and urged that "my deliberate drinking should 
not be a bar to benefits.  I was never charge[d] with drunk 
or disorderly conduct or even reprimanded for it and my 
disability is not from or caused by willful misconduct."  He 
further described again that he had undergone a sexual 
assault during his active service and that he asked for his 
discharge from service because of said assault.  He again 
affirmed that "I thought the only way out of that bad 
situation was to ask for an immediate discharge from the 
service.  The thing I did wrong was to accept an UD discharge 
instead of waiting longer to get a general discharge."  The 
appellant conveyed that he had not accepted an undesirable 
discharge to escape trial by general court-martial, nor did 
he receive a discharge due to a court-martial.  He further 
asserted that any of his admitted misconduct, namely drinking 
and going AWOL for five days did not rise to willful and 
persistent misconduct.       

As noted in a November 2003 private medical report, the 
veteran discussed how he had been sexually assaulted during 
service.  He indicated that he never reported the incident, 
as he felt too ashamed.   

In November 2004 VA requested the appellant's medical and 
dental records, complete service medical records, as well as 
information surrounding the facts and circumstances 
surrounding the appellant's discharge, to include the reason 
for separation.  In response, it was noted that said records 
had been furnished to the RO in May 1997, and the reason for 
separation amounted to an Army Regulation Chapter 10 
violation.  

A November 2005 document indicates that VA requested any 
Surgeon General's Office (SGO) records pertaining to the 
appellant.  In response, it was noted that "THERE ARE NO SGO 
ON FILE . . . . PRIOR VA . . . . RESPONSE FURNISHED VARO 
WACO, TX ON 5/8/97 . . . CONTAINED MEDICAL AND DENTAL 
RECORDS."  

In July 2007 the appellant indicated that he had no other 
information to offer in support of his claim, and through his 
accredited representative's March 2008 Brief, he acknowledged 
that he had not offered any additional, objective evidence to 
corroborate his claim of sexual assault during service, such 
as witness statements, police reports, treatment received in 
crisis centers or other lay statements.   

b. Discussion
The Board determines that the appellant has established by a 
preponderance of the evidence that he did not receive a 
discharge because of the commission of willful and persistent 
misconduct or to avoid prosecution by a court-martial.  As a 
preliminary matter, the Board notes that relevant service 
records that would illuminate or document the exact 
circumstances that prompted the appellant's other than 
honorable discharge cannot be located.  The RO has attempted 
to acquire these records, but the information cannot be 
reconstructed.  In such a case, the Board recognizes that it 
has a "heightened" duty "to explain its findings and 
conclusions" and to afford the appellant's claim heightened 
consideration due to the unfortunate loss of his service 
records.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) 
(explaining that precedent establishes a heightened duty  
"to assist the claimant in developing the claim, and to 
explain its decision when the veteran's medical records have 
been destroyed"); see e.g., Marciniak v. Brown, 10 Vet. App. 
198 (1997), O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Accordingly, the Board must look to other evidence apart from 
the appellant's service records to render its decision.
     
The appellant has consistently admitted to going AWOL for a 
period of five days and engaging in underage drinking during 
his active service.  The Board finds it puzzling that, 
despite his admission of lost time, both versions of the 
appellant's DD Form 214 reflect that he had no lost time.  In 
addition, one version of the DD-214 indicates that the 
authority under which the appellant received a discharge was 
Chapter 10 of AR 635-200 (discharge for the good of the 
service), while the other version of the DD-214 bears no 
indication of the authority and reason for discharge, but 
merely states that the appellant had engaged in conduct 
triable by court-martial.  In the Board's view, these 
apparent inconsistencies call into question whether the DD 
214 Forms fully capture the circumstances surrounding the 
appellant's discharge.  

In this regard, despite the fact that one of the DD-214 Forms 
indicates that the appellant received a discharge pursuant to 
AR 635-200, the Board finds credible the appellant's account 
that he did not request to leave the military to avoid trial 
by court martial.  Accordingly, the Board concludes that the 
appellant's character of discharge was not "dishonorable" 
pursuant to 38 C.F.R. § 3.12(d)(1).  It is again pertinent to 
note that service records pertaining to the circumstances of 
the appellant's discharge from service are not in the claims 
and that the RO informed the appellant that his claims file 
as it existed as of May 1997 had been lost or destroyed.

In addition, assuming that the appellant did go AWOL for five 
days and engaged in drinking, the Board determines that this 
behavior does not constitute "persistent and willful" 
misconduct as contemplated by 38 C.F.R. § 3.12(d)(4), but 
instead, qualifies as relatively "minor" infractions.  With 
respect to the admitted five-day AWOL, which constituted 
approximately two percent (5 days out of six months, twenty-
one days of service) of his total time on active duty, this 
limited time period does not reflect a pattern of persistent 
misconduct, but, instead, is indicative of a minor 
infraction.  See Struck, 9 Vet. App. at 153 (noting that AWOL 
for 20 percent to 30 percent of total active duty time does 
not constitute a "minor offense").  Similarly, in relation 
to his admission of underage drinking, the available service 
records denote only that the appellant appeared to lack 
motivation during training, but do not indicate that he 
persistently engaged in drinking or that he ever received a 
disorderly conduct, DWI, reprimand or other such charge 
relating to said drinking.  In the absence of such evidence, 
the Board concludes that the appellant's admitted infractions 
qualify as relatively minor offenses and the limited service 
record does not indicate that he otherwise did not have 
honorable service pursuant to 38 C.F.R. § 3.12(d)(4).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence establishes that the appellant 
was not discharged under dishonorable conditions.  
Accordingly, the appellant's character of discharge does not 
bar entitlement to VA benefits.    





ORDER

The character of the appellant's discharge from service is 
not a bar to VA benefits; the appeal is allowed to this 
extent only.


                                                            
REMAND

Since the Board has determined that the character of the 
appellant's discharge from service is not a bar to VA 
benefits; the AMC/RO must adjudicate his claim for service 
connection for a psychiatric disorder, including post-
traumatic stress disorder (PTSD), to include as due to an 
alleged in-service personal assault, on a de novo basis.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board further finds that, in view of the appellant's 
claim of an in-service personal assault, further development 
is warranted.  The Board specifically notes that, in Patton 
v. West, 12 Vet. App. 272 (1999), the Court held that special 
consideration must be given to claims for PTSD based on 
assault.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).  

Accordingly, the case is REMANDED for the following action:

1.  The appellant must be contacted in 
writing and, consistent with the 
provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006), he 
must be notified of the information and 
evidence needed to substantiate his claim 
of entitlement to service connection for 
a psychiatric disorder, including PTSD, 
to include as due to an alleged in-
service personal assault.  He must also 
be notified of what portion of that 
evidence VA will secure, and what portion 
he himself must submit.  The appellant 
must also be advised to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining service medical records or 
records of treatment from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and written 
authorization.

The notice pursuant to 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must 
provide an explanation as to the 
information or evidence needed to 
establish ratings and effective dates, as 
outlined in the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the appellant's response, 
any and all assistance due him must then 
be provided by VA.

2.  The AMC/RO should also ensure 
compliance with special evidentiary 
development procedures for a claim for 
service connection for PTSD based on 
personal assault contained in VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III, 5.14(c) (Feb. 20, 1996), and former 
MANUAL M21-1, Part III, 7.46(c)(2) (Oct. 
11, 1995).  See Patton v. West, 12 Vet. 
App. 272 (1999).

3. Ask the appellant to identify all VA 
and non-VA physicians who have evaluated 
or treated him for a psychiatric disorder 
since his separation from service. Obtain 
any VA treatment records that may be 
available that have not already been 
associated with the claims file.  Once 
signed releases are received from the 
appellant, obtain outstanding private 
treatment records that have not already 
been associated with the claims file.  A 
copy of any negative response(s) should 
be included in the claims file.

4.  After completion of any other 
indicated development, to include a 
psychiatric examination if deemed 
necessary for the adjudication of the 
claim of entitlement to service 
connection for a psychiatric disorder, 
including PTSD, to include as due to an 
alleged in-service personal assault, the 
RO should readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative must 
be provided with a Supplemental Statement 
of the Case (SSOC), which must contain 
notice of all relevant actions taken on 
the claims for benefits, including a 
summary of the evidence received after 
the last SSOC was issued and all 
additional law or regulations that are 
applicable.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to comply with due 
process considerations and to obtain additional information.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2008).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


